OPINION — AG — ** SALARIES — FULL TIME — UNCLASSIFIED — INCREASES ** (1) THE PROVISIONS OF SENATE BILL NO. 65 (62 O.S. 7.0 [62-7.0]) PROHIBIT INCREASING THE SALARIES OF FULL TIME UNCLASSIFIED EMPLOYEES OF THE STATE OF OKLAHOMA WITHIN THE EXECUTIVE BRANCH GOVERNMENT, EXCLUDING INSTITUTIONS UNDER THE AUTHORITY OF THE STATE REGENTS FOR HIGHER EDUCATION, BEYOND THE LEGISLATIVELY MANDATED TWELVE PERCENT (12%) INCREASE IN SUBSECTION A, UNLESS AN EMPLOYEE IS PROMOTED TO A NEW JOB TITLE WITH NEW RESPONSIBILITIES AND DUTIES, AND SUCH PROMOTION IS NOT MADE FOR THE PURPOSE OF CIRCUMVENTING THE LEGISLATIVE INTENT OF SAID ACT. (2) WHETHER THE RESTRICTION CONTAINED IN SENATE BILL NO. 65 (62 O.S. 7.9 [62-7.9]), ON SALARY ADMINISTRATIVE FOR EMPLOYEES IN THE UNCLASSIFIED SERVICE OF EXECUTIVE OFFICERS OR AGENCIES INTERFERE WITH THE ABILITY OF THE OFFICE OF STATE AUDITOR AND INSPECTOR TO CARRY OUT ITS CONSTITUTIONAL AND STATUTORY DUTIES TO THE EXTENT THAT SUCH RESTRICTIONS PRODUCE AN UNCONSTITUTIONAL ENCROACHMENT OF THE LEGISLATIVE BRANCH UPON THE EXECUTIVE IN VIOLATION OF SEPARATION OF POWERS, ARTICLE IV, SECTION 1, PRESENTS A QUESTION OF FACT. (PUBLIC FINANCE, PROFESSIONAL EXAMINATION, STATE OFFICERS AND EMPLOYEES, SALARY INCREASES, PAY INCREASES, TRAVEL EXPENSES, COMPENSATION CHANGE IN POSITION) CITE: 74 O.S. 285 [74-285](10), 74 O.S. 803 [74-803](1), 62 O.S. 7.9 [62-7.9], ARTICLE IV, SECTION 1 (FLOYD W. TAYLOR)